Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to Applicant’s Remarks and Amendments file on 06/01/2022 regarding to the application 16/512,468 filed on 07/16/2019.
Claim 1-12 are cancelled. Claim 13 is amended. New claims 17-27 are added. Claims 13-27 are currently pending for consideration.

Response to Arguments
Applicant’s arguments, see (Arg. Page 9), filed 06/01/2022, with respect to “35 U.S.C. § 112(b):… In view of the cancellation of claims 1-16…” have been fully considered, but they are not persuasive.  The cancellation is for the claims 1-12 and the rejection has been maintained for the new claims. 
Applicant’s arguments, see (Arg. Page 10-14), filed 06/01/2022, with respect to “35 U.S.C. § 101:… the present application teaches transforming the computed action plan… outputting through a user interface… the currently amended claims are not directed to an abstract idea…” have been fully considered, but they are not persuasive, because transforming the data is the data manipulation and the amended claims with outputting fail to amount to significantly more than the judicial exception. The rejection has been maintained with the further analysis as below. 
Applicant’s arguments, see (Arg. Page 15-18), filed 06/01/2022, with respect to “35 U.S.C. § 103:… Applicant contends that amended claim 13 is not obvious and unpatentable over Katz in view of Obitko…
(c) transforming, by the autonomous production system, the computed action plan into an ontology representation process to provide automatically transparency information about the computed action plan; and
(d) as a function of the transforming, outputting a human readable explanation text output onto a user interface, the human readable explanation text comprising explanations that provides at least one reason that the autonomous production system included or did not include a specific action in the computed action plan …” have been fully considered and are persuasive.  The rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made Katz in view of Obitko and Bhowmick.
The examiner notes that the drawings for failing to show boxes’ content of a flowchart in FIG. 4 has been filed on 06/01/2022 with the replacement drawing. The objection has been withdrawn.

Claim Interpretation
During patent examination, pending claims must be “given their broadest reasonable interpretation consistent with the specification.” MPEP 2111; See also, MPEP 2173.02. Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also, In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow’). 
The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.

Examiner Note
The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Objections
Claim 13 is objected to because of the following informalities: the limitation “outputting a human readable explanation text output onto a user interface” is a grammar error. The examiner suggests “outputting a human readable explanation text onto a user interface”. Appropriate correction is required. 
Claim 17 is objected to because of the following informalities: the limitation “computing, by the autonomous production system, by an artificial intelligence planning unit an action plan comprising…” is a grammar error. The examiner suggests “computing, by the autonomous production system, by an artificial intelligence planning unit, an action plan comprising…” or others. Appropriate correction is required.
Claim 21 is objected to because of the following informalities: the term “do-main” is a typo and should be “domain”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17, 23, and 27 with the limitations of the system claims “an autonomous production system”, “the state evolution unit”, and “the explanation generation unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description of both the claims and the specification fail to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Due to at least their dependency upon Claims 18-27 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim 20 recites “at least one action precondition, action parameters, and at least one action effect”. This claim is indefinite because it is unclear if the planning representation comprises at least one action precondition, action parameters, and at least one action effect or if the planning representation comprises at least one of the recite elements.
	For purposes of examination, the examiner interpreted the claim as requiring the recited three elements. However, the claim should be amended to clearly claim the subject matter.
Claim 23 recites the limitation "the state evolution unit", claim 26 recites the limitation “the action plan”, and claim 27 recites the limitation “the explanation generation unit”.  There is insufficient antecedent basis for these limitations in the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claims 13-27 are rejected under 35 USC 101 because the claimed inventions are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

At step 2A, prong 1, the limitations of “transforming… an ontology representation of actions of the autonomous production system into a corresponding planning representation”, “computing… an action plan comprising a sequence of instantiated actions…”, “transforming… the computed action plan into an ontology representation process… transparency information about the computed action plan”, and “… outputting a human readable explanation text output onto a user interface…”. The BRI of these limitations encompass, for example, a person receiving a document and identifying the term with a list action terms to select sequentially as an action plan with transparent descriptions mentally based on what is observed in the document with regards to content with the sequential selections. These steps, recited at a high level of generality, encompass mental observations, evaluations and judgments, and are similar to “collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind” and “a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind”, see MPEP 2106.04(a)(2)(III)(A). Accordingly, the claim recites an abstract idea.
At step 2A prong 2, the judicial exception is not integrated into a practical application. In particular, the claim recites that the method/system with the additional elements “the autonomous production system,”, “an artificial intelligence planning unit”, and “human readable explanation text comprising explanations providing reasons…” are the means or processes only amount to extra-solution activities of transforming data for use in the method/system and outputting a result (MPEP 2106.05(g)). None of these limitations, taken either alone or in combination, integrate the abstract idea into a practical application. 

At Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more. As discussed above with respect to integration of the abstract idea into a practical application, none of the additional element amounts to a group of action for a plan of the use of the judicial exception to a particular technological environment, and the additional elements of, “transforming”, “computing”, “transforming”, and “outputting” only amount to extra-solution activities steps of receiving and manipulating data for use in the method/system and outputting a result (MPEP 2106.05(g)). Furthermore, the “transforming”, “computing”, “transforming”, and “outputting” steps recite WURC activities of (see: Intellectual Ventures v. Cap One Bank 1077: collecting, displaying and manipulating data; Intellectual Ventures v. Cap One Bank: customizing information and presenting it to users based on particular characteristics; Ameranth: generating menus on a computer; Content Extraction: collecting data, recognizing certain data within the collected data set and storing the recognized data in memory; Electric power: collecting information, analyzing it, and displaying certain results of the collection and analysis). These additional limitations, taken either alone or in combination, fail to amount to significantly more than the judicial exception as these steps do not provide an inventive concept. The claim is not patent eligible.
Independent claim 17 is rejected using similar analysis as claim 13.
For the dependent claims with further “comprising evolving an initial state of a domain… into an intermediate state of interest of the domain…” of claim 14, “comprising computing explanatory justifications…” of claim 15, and “wherein the computed explanatory justifications are processed to generate explanations…” of claim 16.
For the dependent claims with further “comprises a web ontology language representation”  of claim 18, “comprising a mapping memory stores a mapping table of mappings between the ontology representation of actions and a corresponding planning representation of actions” of claim 19, “comprises… at least one action precondition, action parameters, and at least one action effect”  of claim 20, “… including an initial state and a goal state” of claim 21, “… configured to evolve the initial state of the domain…” of claim 22, “… comprise explanatory justifications…” of claim 23, “wherein a machine-readable explanation file is output via a data interface…” of claim 24, “wherein natural language processing is used..” of claim 25, “comprises a sequence of instantiated actions executed…” of claim 26, and “wherein the transparency information… is evaluated to trigger the execution of the action plan…” of claim 27 , these additional elements do not integrate the abstract idea into a practical application and do not amount to anything more than merely manipulating and displaying content on a generic/conventional display. For at least these reasons, the claimed inventions of each of dependent claims 14-16, and 18-27 are directed or indirect to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more and are rejected under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13 – 18 and 21 – 27 are rejected under 35 U.S.C. 103 as being unpatentable over Katz et al. (US 20190188551 A1, “Katz”) in view of Obitko et al. (US 20130055115, “Obitko”) and further in view Bhowmick et al. (US 20140351184 A1, “Bhowmick”).
As to claim 13, Katz discloses A method for providing transparency in an autonomous production system, the method comprising the steps of:
(a) transforming, by the autonomous production system, an ontology representation of actions to be performed by the autonomous production system into a corresponding planning representation; (Katz: [0002, 0045] the automated plan generation system that facilitate estimating and visualizing entity to agent collaboration to facilitate automated plan generation… use a standard planning representation ontology to track information about what component is taking what action, what data is stored, and what activity is occurring at a specific time.  FIG. 4 depicts an agent block that can act on behalf of the planner component, entity, or environment to change plans. The plan block represents what gets modified, and the activity block can be informed by automated plan generation, plan retrieval from a repository, heuristic input, plan modification, etc.).
(b) computing, by the autonomous production system, by an artificial intelligence
planning unit an action plan comprising a sequence of instantiated actions based on the planning representation of the actions; (Katz: [0019, 0043] Automated planning by automated plan generation system… is a field of artificial intelligence that aims at finding plans, which when executed, achieve a particular goal. An automated decision maker, e.g., planner and an entity can collaborate to find an action solution to a problem, via planning, in a series of iterations… The output data comprises plans, a sequence of actions and steps with time stamps, and the graphical representations as described in relation to the visualizer component).
However, Katz may not disclose all the aspects of the (c) transforming, by the autonomous production system, the computed action plan into an ontology representation process to provide automatically transparency information about the computed action plan; and
(d) as a function of the transforming, outputting a human readable explanation text output onto a user interface, 
Obitko discloses (c) transforming, by the autonomous production system, the computed action plan into an ontology representation process to provide automatically transparency information about the computed action plan; and (Obitko: [0009-10,0033] an industrial process visualization and autonomous control component system that utilizes a combination of knowledge bases and ontologies (web ontology language OWL) (i.e. transparency information) of control components (i.e. actions) to generate an industrial process visualization. The ontologies are used to represent (transform) all aspects of the industrial process control actions to control the behavior of autonomous control components (agents) such as a product orders, production plans, material handling features, etc. for visualization and control (i.e. transparency information) display).
The examiner notes that the [page 2] of the specification recites “transform the computed action plan into an ontology language representation providing transparency information about the computed action plan” and Obitko’s web ontology language OWL is providing the transparency information. 
Obitko discloses (d) as a function of the transforming, outputting a human readable explanation text output onto a user interface, (Obitko: [0006, 0050] the industrial control system having distributed autonomous agents comprises industrial human machine interfaces (i.e. user interface) that provides plant, operators with means to monitor and control the processes… presenting (i.e. outputting) process data to operating personnel have traditionally been designed manually as highly customized, single-purpose, user screens with FIG. 6 shows a text based online visualization web page (i.e. human readable explanation text) depicting ontology and knowledge base information).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Katz and Obitko disclosing automated plan generation which are analogous art from the “same field of endeavor”, and, when Obitko's utilizing knowledge bases and ontologies language to generate an industrial process visualization was combined with Katz's Automated planning is using artificial intelligence that aims at finding plans, which when executed, achieve a particular goal, the claimed limitation on the elation to the visualizer component).
However, Katz may not disclose all the aspects of a (c) transforming, by the autonomous production system, the computed action plan into an ontology representation process to provide automatically transparency information about the computed action plan; and
(d) as a function of the transforming, outputting a human readable explanation text output onto a user interface would be obvious. The motivation to combine Katz and Obitko is to provide a visualization system to dynamically create an editable production system interface to affect the operation effectively. (See Obitko [0008]).
However, Katz in view of Obitko may not disclose all the aspects of the human readable explanation text comprising explanations that provides at least one reason that the autonomous production system included or did not include a specific action in the computed action plan.
Bhowmick discloses the human readable explanation text comprising explanations that provides at least one reason that the autonomous production system included or did not include a specific action in the computed action plan. (Bhowmick: [0018, 0082-84] generating highly optimized specific plan… generate logical explanation (i.e. reason) for selecting different plan steps and alternate plan in a natural language (i.e. human readable explanation text)… The system consults the user model and consider intentions and preferences with higher scores while creating a plan (i.e. computed action plan)… the user will be suggested some other action steps (i.e. included). The user specified goals or intentions and preferences may not be accommodated… will exclude (i.e. not include) the action items having lower scores in user model).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Katz in view Obitko and Bhowmick disclosing automated planning generation which are analogous art from the “same field of endeavor”, and, when Bhowmick's generating logically coherent explanations in natural language sentences was combined with Katz in view of Obitko's Automated planning is using artificial intelligence that aims at finding plans, which when executed, achieve a particular goal, the claimed limitation on the human readable explanation text comprising explanations that provides at least one reason that the autonomous production system included or did not include a specific action in the computed action plan would be obvious. The motivation to combine Katz in view of Obitko and Bhowmick is to provide an optimal planning system that is capable of generating personalized plans, specific to the user efficiently. (See Bhowmick [0001-2]).
As to claim 14, Katz in view of Obitko and Bhowmick discloses The method according to claim 13, comprising evolving an initial state of a domain of the autonomous production system into an intermediate state of interest of the domain specified by a user by applying the sequence of instantiated actions of the computed action plan to the initial state. (Katz: [0020] The collaboration component determines how to transition from one configuration to another configuration, e.g., from a first state (i.e. initial state) to a second state (i.e. intermediate state) to achieve a particular goal… receiving problem data indicative of a problem to be solved with a domain model query by a user).
As to claim 15, Katz in view of Obitko and Bhowmick discloses The method according to claim 13, further comprising computing explanatory justifications for preconditions of the instantiated actions applied to evolve the initial state into an intermediate state of interest. (Katz: [0038] contributions can be calculated by defining branch points. An action is applicable in a state if a precondition is satisfied in the state, and an action sequence (e.g., a plan) is a solution to the problem if the action sequence can be executed  (i.e. instantiated action) from an initial state, and the resulting state corresponds to a goal state).
As to claim 16, Katz in view of Obitko and Bhowmick discloses The method according to claim 15, wherein the computed explanatory justifications are processed to generate automatically explanations as transparency information comprising reasons for actions being or not being included in the computed action plan. (Bhowmick: [0100-101] a plan explanation generation system automatically generates logically coherent explanations (i.e. transparency information) behind selecting the individual planning in natural language (i.e. human readable) sentences… present the generated interactive plan to the user in a user interface).
Regarding (New) claim 17, this claim recites the system performed by the method of claim 13; therefore, the same rationale of rejection is applicable.
As to (New) claim 18, Katz in view of Obitko and Bhowmick discloses The autonomous production system according to claim 17, wherein the planning representation comprises a planning domain definition language representation and the ontology representation comprises a web ontology language representation. (Katz: [0040] The visualizer component utilizes a planning domain definition language (PDDL) to capture a plan representation, causality, intent, and sources. Also, Obitko: [0033] Each agent is defined to operate in accordance with a defined ontology… with known standards in a web ontology language (OWL)).
As to (New) claim 21, Katz in view of Obitko and Bhowmick discloses The autonomous production system according to claim 17, wherein an ontology of a domain of the autonomous production system stored in a memory comprises a representation of states of a do-main of the autonomous production system including an initial state and a goal state. (Katz: [0019] An automated planning  decision maker (e.g., planner) and an entity can collaborate to find a solution to a domain with a problem model, via planning, in a series of iterations… comprise three variables <I, G, A>, in which I is the complete description of the initial state, G is the description of the goal state).
As to (New ) claim 22, Katz in view of Obitko and Bhowmick discloses The autonomous production system according to claim 21, wherein the autonomous production system is further configured to evolve the initial state of the domain by applying the instantiated actions of the computed action plan transformed into its ontology representation into an intermediate state of interest of the domain queried by a user. (Katz: [0020] The collaboration component determines how to transition from one configuration to another configuration, e.g., from a first state (i.e. initial state) to a second state (i.e. intermediate state) to achieve a particular goal… receiving problem data indicative of a problem to be solved with a domain model query by a user).
As to (New) claim 23, Katz in view of Obitko and Bhowmick discloses The autonomous production system according to claim 22, wherein the explanatory justifications for the preconditions of the instantiated actions applied by the state evolution unit. (Katz: [0038] contributions can be calculated by defining branch points. An action is applicable in a state if a precondition is satisfied in the state, and an action sequence (e.g., a plan) is a solution to the problem if the action sequence can be executed  (i.e. instantiated action) from an initial state, and the resulting state corresponds to a goal state).
As to (New) claim 24, Katz in view of Obitko and Bhowmick discloses The system according to claim 22, wherein a machine-readable explanation file output via a data interface on the basis of the explanatory justifications. (Bhowmick: [0100-101] a plan explanation generation system automatically generates logically coherent explanations (i.e. transparency information) behind selecting the individual planning in natural language (i.e. human readable) sentences… present the generated interactive plan to the user in a user interface).
As to (New) claim 25 Katz in view of Obitko and Bhowmick discloses The autonomous production system according to claim 24, wherein natural language processing is used to generate human readable explanation text. (Bhowmick: [0043, 0101] a plan explanation generation system automatically generates logically coherent explanations in natural language sentences (NLG Natural Language Generator) behind selection of different steps in the plan or a different plan altogether… present the generated interactive plan to the user in a user interface to accept, reorder or reject the planning steps).
As to (New ) claim 26, Katz in view of Obitko and Bhowmick discloses The autonomous production system according to claim 17, wherein the action plan comprising a sequence of instantiated actions executed by an execution engine of the autonomous production system. (Katz: [0031, 0038] an AI component can facilitate automating one or more features… computing an action is applicable in a state if a precondition is satisfied in the state, and an action sequence (e.g., a plan) is a solution to the problem if the action sequence can be executed from an initial state, and the resulting state corresponds to a goal state).
As to (New) claim 27, Katz in view of Obitko and Bhowmick discloses The autonomous production system according to claim 26, wherein the transparency information generated by the explanation generation unit is evaluated to trigger the execution of the action plan by the execution engine. (Bhowmick: [0013] provide a personalized plan generating system capable of detecting dynamically changing contextual information and situation such that the system triggers a revision in the currently executing plan and generates an optimized alternative plan).

Claims 19-20 is rejected under 35 U.S.C. 103 as being unpatentable over Katz in view of Obitko and Bhowmick and further in view Howard et al. (US 20070043607 A1, “Howard”).
As to claim 19, Katz in view of Obitko and Bhowmick discloses The autonomous production system according to claim 17,
However, Katz in view of Obitko and Bhowmick may not explicitly disclose all the aspect of the further comprising a mapping memory which stores a mapping table of mappings between the ontology representation of actions and a corresponding planning representation of actions. 
Howard discloses further comprising a mapping memory which stores a mapping table of mappings between the ontology representation of actions and a corresponding planning representation of actions. (Howard: [0031, 0007] actions in the plan are textually listed (i.e. mapping) in a column on the side of the map. When the user clicks on an action in the list on the left, the plan is displayed on the map up to the time of the indicated action, and preconditions for the actions are displayed in the list… a plan rationale database coupled to the planner to store rationale information for the series of actions).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Katz in view Obitko and Bhowmick and Howard disclosing automated planning generation which are analogous art from the “same field of endeavor”, and, when Howard’s actions in the plan are textually listed was combined with Katz in view of Obitko and Bhowmick's Automated planning is using artificial intelligence that aims at finding plans, which when executed, achieve a particular goal, the claimed limitation on the further comprising a mapping memory which stores a mapping table of mappings between the ontology representation of actions and a corresponding planning representation of actions would be obvious. The motivation to combine Katz in view of Obitko and Bhowmick and Howard is to provide a method for a user can view the plan and easily add new constrains plan to modify plans with efficiency. (See Howard [0004]).
As to (New) claim 20, Katz in view of Obitko, Bhowmick and Howard discloses The autonomous production system according to claim 19, wherein each action within the table stored in the memory comprises in the ontology representation and in the planning representation: (Katz: [0045] The tracker component 104 can use a standard plan with the representation ontology within the memory 108 to track information about what component is taking each action, what data is stored, and what activity is occurring at a specific time).
at least one action precondition, (Katz: [0038] the domain model can be modified by adding/removing/modifying the action with, e.g., preconditions and effects).
action parameters, and (Katz: 0029] changing domain model and planner's internal parameter settings). 
at least one action effect. (Katz: [0038] the domain model can be modified by adding/removing/modifying the action with, e.g., preconditions and effects).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENQ-KANG (Kang) CHU whose telephone number is (571)270-7396. The examiner can normally be reached M-F 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENQ-KANG CHU/Examiner, Art Unit 2176                                                                                                                                                                                                        

/ARIEL MERCADO/Primary Examiner, Art Unit 2176